Case 1:15-cr-00213-SJ Document 109 Filed 02/15/19 Page 1 of 1 PagelD #: 665

Case 1:15-cr-00213-SJ Document 108 Filed 02/15/19 Page 1 of 1 PagelD #: 664

CONSTITUTIONAL LAW CENTER
for MUSLIMS in AMERICA

 

February 15, 2019

By Email and ECF

The Honorable Sterling Johnson, Jr.
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Asia Siddiqui

Criminal Docket No. 1:15-cr-00213-S/)
Dear Judge Johnson:

As indicated in my email correspondence of yesterday with your chambers, | respectfully
request a reset of the status conference, which was noticed earlier this week based upon
my mistaken belief as to availability, and which is currently scheduled for February 20,
2019 at 11:00 am. Unfortunately | will not yet have returned from another matter in
federal court in Utah.

Government counsel has indicated their soonest availability, and we are in agreement as
to a proposed reset date of Tuesday, February 26, 2019 at 9:30 a.m. As I will be able to
attend on this date, my co-counsel Charles Swift will not plan to be in attendance,
unless you advise as to a preference of the Court otherwise, Please advise if the Court
finds this date acceptable, and feel free to contact our office with any questions.

Appheetivr (rr onrecl, He earine

ad yoarn ecdunh| Febm avy 26, 10g 4t
Linda Moreno, Esq.

- By)
Of Counsel, CLCMA 1: 30 Ada SO ORDERED
lindamoreno.esquire@gmail.com on this /S#4 day of Febery 20 15

cc: all counsel of record, via ECF ei Boon Vo

STERLING JOHRSON, JR., SENIOR US.D.J.

 

CLCMA * 833 E ARAPAHO RD, STE 102 © RICHARDSON, TX 75081 ¢ 972-914-2507 * INFO@CLCMA.ORG * CLCMA.ORG

 
